internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom corp 1-plr-130487-03 date date re parent holding_company foundation business l state x y dear this letter responds to a letter dated date requesting a supplemental letter_ruling with respect to our prior letter_ruling plr-155976-01 dated date the prior letter_ruling the entire text of the prior letter_ruling is hereby incorporated by reference except as modified below for purposes of this supplemental letter_ruling plr-130487-03 the prior letter_ruling contained the following caveat furthermore we express no opinion with respect to sec_833 of the code including whether the conversion constitutes a material_change within the meaning of sec_833 if the conversion constitutes such a material_change we express no opinion on its effect on the above rulings you have requested that we modify the last sentence of this caveat accordingly the last sentence of this caveat in the prior letter_ruling is hereby modified to read as follows if the conversion constitutes such a material_change we express no opinions on its effect on parent and parent holding company’s bases in their assets their earnings_and_profits or their accounting methods each affected taxpayer must attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this letter_ruling is consummated in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely yours michael j wilder associate chief_counsel corporate senior technician reviewer branch cc
